DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Applicant filed a pre-amendment on 10 June 2021 to the specification.  That pre-amendment added a new paragraph 0001, and renumbered several other paragraphs.  The issue is that the numbering of every other paragraph in the specification is now off.  For example, the old paragraph 0001 is now renumbered as 0002 by Applicant, but there is already a paragraph 0002.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 13-16, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically in regards to Claim 3, in line 2, the phrase the twisted yarn lacks proper antecedent basis.  Further in line 3, the phrase said twisted is unclear.
The remaining dependent claims inherit the rejection by dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 6, 13, 16, and 23 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Warren, Jr. (2403317) in view of Tsukamoto et al (20170233611) and Watson (5927060).
In regards to Claim 3, Warren teaches a twisted yarn type structure obtained by twisting a plurality of strip structures slit from a tape (Figures 1, 2, 3).  Warren further teaches preferred materials including resins (Column 3, lines 25-54), but fails to specifically the myriad different types of resin/material combinations.  Tsukamoto teaches a known tape capable of being slit, the tape being a carbon fiber resin tape in which adhesive, alumina sol, and potassium persulfate permeate between a plurality of the carbon fibers spread flatly (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have formed the structure of Warren from slits made from the tape of Tsukamoto, so as to create an axially stronger structure.  The materials suggested by Warren predate the existence of Tsukamoto.  The ordinarily skilled artisan, presented with both, would understand that the structure of Warren would be easily improved by utilizing slits from the tape of Tsukamoto.
While the combination of Warren in view of Tsukamoto essentially teaches the invention as detailed, it fails to specifically teach winding the periphery of the twisted yarn structure with two covering yarns of stainless steel material to form an open yarn structure.  Watson, however, teaches that it is well known to perform such a winding, with one covering yarn being wrapped in the S direction, and the other covering yarn being wrapped in the Z direction (Column 1, lines 52-64; Figure, Details 14, 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such wraps, so as to provide a degree of conductivity.  The ordinarily skilled artisan would have appreciated the benefits afforded by being able to conduct electricity, and would have known to wrap the twisted yarn structure as taught.  Such a wrap would also provide a degree of protection against abrasion.  
In regards to Claim 5, Watson teaches stainless steel (Column 2, line 61).
In regards to Claims 6 and 23, while Warren does not specifically teach a diameter, the ordinarily skilled artisan would be more than capable of determining the diameter of the yarn type structure.  Twisted textile structures such as rope, yarns, cords, strands, and bundles are scalable.  Adjusting those diameters is well within the abilities of the ordinarily skilled artisan through routine experimentation.  It should also be noted, Applicant provides no criticality or unexpected results arising from such a diameter, and as such, it is considered obvious to have a diameter of 0.15 - 2.5 mm.
In regards to Claim 13, Tsukamoto teaches a 1st step of immersing a carbon fiber bundle having a plurality of carbon fibers into reduced water having a negative oxidation-reduction potential to spread the carbon fiber bundle flat; a 2nd step of immersing the carbon fiber bundle into an adhesive solution containing adhesive, alumina sol, and potassium, and a 3rd step of drying the carbon fiber bundle to manufacture a carbon fiber resin tape after the 2nd step (Abstract).  These steps would have to be performed to provide the tape of Tsukamoto.  That tape, as detailed for Claim 3, is then presented to the method of Warren, which cuts the tape into slits and twists to form the yarn type structure.  With regards to the degree of twist, Applicant provides no criticality or unexpected results arising therefrom.  The ordinarily skilled artisan would be more than capable of determining how hard to twist the structure.  The relationship between degree of twist and rope properties is well established.  The ordinarily skilled artisan would be more than capable of determining the degree of twist to utilize, including the wide range of 15-80 TPM.  As detailed above, Watson teaches wrapping two covering yarns around the periphery of the twisted yarn type structure.
In regards to Claim 16 and the spacing of the wraps being 4-6 mm wide equal intervals, the above citation from Watson teaches a wrap frequency 200 - 600 TPM.  At 200 TPM, and a 1 m being 1000 mm, that would be a wrap every 5 mm, which falls within the 4- mm range.
Claims 4, 14, 15, 21, 22, and 24 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Warren in view of Tsukamoto and Watson, as applied to claims 3 and 13 above, and further in view of Shimizu et al.
In regards to Claims 4, 14, and 15, while the combination of Warren in view of Tsukamoto and Watson essentially teaches the invention as detailed, it fails to specifically teach applying a low-melt thermoplastic resin over an outer peripheral surface of the twisted yarn structure.  Shimizu teaches that it is well known to provide such a resin in a molten state together with the twisted yarn using a nozzle (Abstract; Figures 2, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the low-melt resin in this manner, so as to protect the twisted yarn structure from elements.  The ordinarily skilled artisan, understanding the desired final use of the structure, would know to finish with desirable coatings to improve the function.
In regards to Claim 21, Watson teaches stainless steel (Column 2, line 61).
In regards to Claims 22 and 24, and the diameter of the open yarn, while Warren does not specifically teach a diameter, the ordinarily skilled artisan would be more than capable of determining the diameter of the yarn type structure.  Twisted textile structures such as rope, yarns, cords, strands, and bundles are scalable.  Adjusting those diameters is well within the abilities of the ordinarily skilled artisan through routine experimentation.  It should also be noted, Applicant provides no criticality or unexpected results arising from such a diameter, and as such, it is considered obvious to have a diameter of 0.15 - 2.5 mm.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 10,844,523. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same method of making a yarn, with the claims aligned as follows:
Claim 13 aligns with Claim 8 of the ‘523 patent
Claim 14 aligns with Claim 9 of the ‘523 patent
Claim 15 aligns with Claim 10 of the ‘523 patent
Claim 16 aligns with Claim 11 of the ‘523 patent.
Response to Amendment
The declaration under 37 CFR 1.132 filed 22 June 2021 is insufficient to overcome the previous concerns because Applicant has not addressed those concerns.  
In the parent application, Examiner pointed out there is no criticality or unexpected results to be found in the specification with regards to a specific diameter of 0.15 - 2.5 mm.  In response, Applicant has filed a declaration which provides test results showing tensile strength is increased after an opening action.  Examiner does not understand what this opening action has to do with a specific diameter lacking criticality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732